Citation Nr: 1215477	
Decision Date: 04/30/12    Archive Date: 05/07/12

DOCKET NO.  05-06 722A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

1.  Entitlement to service connection for hearing loss, right ear.

2.  Entitlement to service connection for arthritis.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David Traskey, Counsel
INTRODUCTION

The Veteran had active service from April 1970 to December 1971.  This matter came before the Board of Veterans' Appeals (Board) on appeal from an August 2004 rating decision by the Department of Veterans Affairs (VA) Little Rock, Arkansas, Regional Office (RO).

The Veteran's representative raised a claim to reopen service connection for tinnitus in March 2012.  Additionally, an April 2011 VA audiology examination report attributed the Veteran's currently diagnosed tinnitus to military noise exposure.  This issue has not been developed for appellate review and it is therefore referred to the RO for appropriate disposition.

The issue of entitlement to service connection for arthritis is addressed in the remand portion of the decision below and is remanded to the RO via the Appeals Management Center in Washington, D.C.


FINDING OF FACT

Right ear hearing loss cannot be reasonably disassociated with the Veteran's period of active military service.


CONCLUSION OF LAW

Right ear hearing loss was incurred in active military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Without deciding whether notice and development requirements have been satisfied in the present case, the Board is not precluded from adjudicating the issue on appeal herein.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. § 3.102, 3.156(a), 3.159, 3.326 (2011).  This is so because the Board is taking action favorable to the Veteran by granting in full the issue of entitlement to service connection for right ear hearing loss.  As such, this decision poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also, Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

The Veteran contends that his right ear hearing loss is related to his period of active military service.  Service connection may be granted for disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303(a) (2011).  

Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113 (West 2002); 38 C.F.R. 3.303(d).  Service connection for certain disabilities, including sensorineural hearing loss, may be granted on a presumptive basis if manifested to a compensable degree within one year after separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).     

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Board has an obligation to provide reasons and bases supporting this decision, but there is no need to discuss, in detail, all of the evidence submitted by the Veteran on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis herein focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Service treatment records associated with the claims file revealed that the Veteran was afforded a clinical evaluation and physical examination in January 1970 prior to entering service.  The clinical evaluation was significant for scarring of the right ear drum that was not considered disqualifying and decreased hearing acuity.  It was also noted that the Veteran was rejected for military service in January 1969 because he was unable to pass the hearing test.  However in January 1970, evidence of right ear hearing loss was not noted at that time and an audiogram revealed the following results:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5
-5
-5
-
-5
  
The Veteran presented to sick call in May 1970 and requested an otolaryngologist consultation.  The Veteran reported hearing difficulty for all of his life.  The Veteran was afforded an ear, nose, and throat consultation that same month.  Audiometric testing revealed decreased auditory acuity, but no right ear hearing loss disability as defined by VA was diagnosed.  38 C.F.R. § 3.385.  A follow-up consultation sheet listed a provisional diagnosis of right ear hearing loss.

The Veteran sought additional care for hearing loss in March 1971.  Audiometric testing was performed at that time, but the results did not demonstrate a hearing loss disability as defined by VA.  Id.  A follow-up consultation sheet indicated that the Veteran had conductive hearing loss in the right ear for which surgery was advised in August 1970.  It was noted that the Veteran had conductive hearing loss in the right ear.

The Veteran was afforded a clinical evaluation and physical examination in November 1971 prior to discharge from service.  The clinical evaluation was essentially normal and a right ear hearing loss disability as defined by VA was not found.  The audiogram administered at that time revealed the following results:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
-
0

The Veteran provided a signed statement dated December 1971 in which he stated that there was no change in his medical condition since the separation examination.

The Veteran was afforded a VA audiology examination in January 1972, but audiometric testing did not show a right ear hearing loss disability as defined by VA.  38 C.F.R. § 3.385.  The audiological examination yielded the following puretone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
5
-
5
  
The Veteran underwent a septorhinoplasty in January 1986.  A notation on the examination report indicated that the Veteran experienced intermittent drainage in the right ear and difficulty hearing since 1970.  By the Veteran's own account, his right ear drum had a perforation.  The surgical procedure and hospital course was unremarkable.  In March 1986, a VA audiology consultation noted that the Veteran had a longstanding history of ear problems.  An examination of the Veteran's right ear showed retracted tympanic membranes.  The diagnosis was Eustachian tube dysfunction.

The Veteran was afforded a VA audiology consultation in October 2004.  An examination of the Veteran's right ear was described as within normal limits, with excellent discrimination.  

The Veteran testified before the Board in April 2006.  The Veteran acknowledged having a preexisting hearing problem prior to entering service.  In this regard, the Veteran indicated that he sustained a perforated ear drum prior to service.  In service, the Veteran testified that he sustained trauma to the ear after being subjected to a cannon blast.  According to the Veteran, he underwent eight weeks of artillery training without hearing protection before being reassigned as a clerk-typist.  Additional lay statements submitted with a waiver of RO jurisdiction in April 2006 indicated that the Veteran had hearing problems.

The Veteran was afforded a VA audiology examination in April 2009.  The audiological examination yielded the following puretone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
30
30
40
  
Speech recognition scores using the Maryland CNC word lists were 88 percent in the right ear.  The impression was mild sensorineural hearing loss, with good speech score in the right ear.  The examiner provided no etiological opinion regarding the right ear hearing loss.  According to the examiner, it was beyond the scope of practice to comment on the issue of aggravation or the normal progression of a disability.  Rather, the examiner recommended consultation with an otolaryngologist. 

In May 2009, the Veteran underwent a VA ear diseases examination.  Audiometric testing was interpreted to show mild sensorineural hearing loss in the right ear, with good speech score and a "type A" tympanogram.  The diagnosis was adhesive otitis.  The examiner provided no opinion regarding the etiology of the right ear hearing loss.  

The Veteran was afforded another VA audiology examination in April 2011.  The Veteran reported that he first noticed hearing difficulty in basic training following exposure to a cannon blast.  Following discharge from service, the Veteran reported occupational noise exposure without the benefit of hearing protection as a carpenter and woodcutter.   The audiological examination yielded the following puretone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
30
30
40
 
The speech recognition score using the Maryland CNC word lists was 90 percent in the right ear.  The impression was mild mixed hearing loss in the right ear.  Regarding the etiology of the right ear hearing loss, the examiner noted that there was a possible reduction in auditory acuity in the January 1972 VA audiology examination report when compared to the Veteran's enlistment audiogram.  Further, the examiner acknowledged that the Veteran was service-connected for left ear hearing loss and as such, it was "as least as likely as not" that the currently diagnosed right ear hearing loss was, in part, caused by or the result of military noise exposure. 

Preliminarily, there is indication in the record that the Veteran had hearing difficulties prior to service.  However, the Veteran's January 1970 entrance examination was normal and no evidence of right ear hearing loss was found at that time.  Accordingly, the presumption of soundness applies in this case and has not been clearly and unmistakably rebutted by the evidence of record.  See 38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2011); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

The law does not require evidence of a hearing disability in service.  Instead, there need only be a basis for attributing the current disorder to an injury in service.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992); Hensley  v. Brown, 5 Vet. App. 155, 159 (1993).  

VA examinations performed in April 2009 and April 2011 demonstrate evidence of a right ear hearing loss disability as defined by VA.  See 38 C.F.R. § 3.385.  The April 2011 VA examiner, in particular, determined that the currently diagnosed right ear hearing loss was, in part, "as least as likely as not" caused by or the result of military noise exposure.  The Board finds this examination report to be highly probative evidence on the issue of service connection for right ear hearing loss.  In reaching this conclusion, the examiner relied on professional training and specialized expertise, a thorough review of the claims file, and an interview with and examination of the Veteran.  Furthermore, there is no competent evidence of record to refute this conclusion.  Therefore, resolving all reasonable doubt in the Veteran's favor, service connection for right ear hearing loss is warranted.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990). 


ORDER

Service connection for right ear hearing loss is granted.  


REMAND

The Veteran also contends that he is entitled to service connection for arthritis.  Preliminarily, post-service evidence of record reflects a diagnosis of osteoarthritis and the Veteran has reported arthritic-type pain in several joints.  On remand, therefore, the Veteran must identify with specificity the joint(s) affected by arthritis for which he seeks service connection.

The Veteran also submitted a statement in September 2009 in which he indicated that he received Supplemental Security Income.  On remand, therefore, the RO must contact the Social Security Administration to obtain a complete copy of any and all adjudications and the records underlying the adjudications for disability benefits.  If no such records exist, information to that effect must be included in the claims file and the Veteran must be notified.   

The Veteran's claim was previously before the Board in December 2010 and remanded at that time for additional evidentiary development, to include affording the Veteran a VA examination.  VA administered a joints examination in April 2011.  The Veteran reported subjective complaints of low back pain, bilateral knee and shoulder pain, tenderness in the bilateral ankles, and general stiffness in his hips.  He was, however, unable to provide a specific date on which his symptoms began.  A bone scan was interpreted to show moderately severe arthritis in both knees, mild degenerative changes to the shoulders, hips, and ankles, and moderate degenerative joint disease of the lumbar spine.  The diagnosis was severe, general arthritis of the knees, mild degenerative joint disease of the shoulders, hips, and ankles, and moderate degenerative joint disease of the lumbar spine.  According to the examiner, it was "not likely that the current problems are secondary to active duty and were not aggravated secondary to active duty."  In reaching this conclusion, the examiner noted that although the Veteran sustained an injury to his right hand, bilateral ankles, and low back in service, continual problems with the right hand, bilateral ankles, and low back were not shown in service.  The examiner noted that the Veteran's separation examination was negative for any such disabilities.  

The Board finds that this examination report is inadequate for evaluation purposes because the examiner's opinion failed to address whether the Veteran's arthritis was related to his period of active military service.  Further, the laws and regulations do not preclude service connection for a post-service disability where a disability was not shown at the time of separation from service.  See McLendon v. Nicholson, 20 Vet. App. 79, 85 (2006) (concluding that the lack of actual evidence does not constitute substantive negative evidence).  On remand, therefore, the Veteran must be afforded a new VA examination to determine the etiology of the claimed arthritis and its relationship to service, if any.  

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and request that he identify with specificity the joint(s) affected by arthritis for which he seeks service connection.  The Veteran must also be afforded an opportunity to identify or submit any additional pertinent evidence in support of the issue currently on appeal.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  Regardless of the Veteran's response, the RO must obtain all relevant VA medical records from October 2011 to the present.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) explain that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  The RO must contact the Social Security Administration and obtain a complete copy of any adjudication and the records underlying the adjudication for disability benefits.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) explain that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

3.  After the above development is completed, the Veteran must be afforded a VA examination to determine whether any diagnosed arthritis found is related to his military service.  In providing the etiological opinion, the examiner is reminded that VA laws and regulations do not preclude service connection for a post-service disability where a disability was not shown at the time of separation from service.  The claims file and all records on Virtual VA must be made available to the examiner, and the examiner must specify in the report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records that were reviewed.  All pertinent symptomatology and findings must be reported in detail.  All indicated testing must be conducted.  Following a review of the evidence of record, an examination of the Veteran, and with consideration of the Veteran's statements and any lay statements of record, the examiner must express an opinion as to whether the Veteran's currently diagnosed arthritis is related to his period of active service or any incident therein.  If the manifestations of each separate disability cannot be distinguished, the examiner must so state.  Please note: the examiner must provide an etiological opinion with respect to each joint(s) claimed by the Veteran to be affected by arthritis for which he seeks service connection.

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

4.  The RO must notify the Veteran that it is his responsibility to report for the scheduled examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for the scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  After the requested examination has been completed, the RO must review the examination report to ensure that it is in complete compliance with the directives of this remand.  An examination report must be returned to the examiner if it is deficient in any manner and the RO must implement corrective procedures at once.

6.  Thereafter, the RO must ensure that the development above has been completed in accordance with the remand orders, undertake any other development action that is deemed warranted, and readjudicate the Veteran's claim.  If any benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, the Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


